NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 11, 2011*
                                  Decided May 18, 2011

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            JOHN L. COFFEY, Circuit Judge 

                            KENNETH F. RIPPLE, Circuit Judge

No. 10‐3031

DOMINIC SABBIA, SR.,                              Appeal from the United States District 
    Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 1:09‐cv‐03768
MICHAEL J. ASTRUE, Commissioner
of Social Security, et al.,                       Elaine E. Bucklo, 
       Defendants‐Appellees.                      Judge.

                                         O R D E R

       Sabbia filed this suit pro se against the Commissioner of Social Security,
ostensibly seeking review of the denial of disability benefits, see 42 U.S.C. § 405(g).  The




       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. 
See Fed. R. App. P. 34(a)(2)(C).
No. 10‐3031                                                                               Page 2

district court granted summary judgment in favor of the Commissioner.  On appeal,
Sabbia does not challenge that ruling. 

        Sabbia instead challenges only an earlier interlocutory ruling, in which the
district court denied his request to add unrelated claims to his complaint.  In that denial,
the district court made clear that “none of the additional claims in [his] filings were part
of this litigation . . . [T]his case is limited to . . . one claim, namely, his request for review
of the SSA’s denial of his application for benefits.”  Sabbia v. Comm’r of Soc. Sec. Admin.,
669 F. Supp. 2d 914, 917, 922‐23 (N.D. Ill. 2009).  Sabbia now contends that subsections
405(g)‐(h) of the Social Security Act are unconstitutional in that they prevented him
from raising additional claims, such as mail fraud and claims under the Crime Victims’
Rights Act of 2004.  Although section 405 limits the kinds of claims that a claimant may
assert against the Social Security Administration to recover disability benefits, those
limitations are constitutional.  See Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S.
1, 10 (2000); Weinberger v. Salfi, 422 U.S. 749, 762 (1975); Michael Reese Hosp. & Med. Cent.
v. Thompson, 427 F.3d 436, 440‐41 (7th Cir. 2005). 

       Sabbia has become a frequent filer of baseless suits.  He has filed more than ten
frivolous lawsuits and sixteen frivolous appeals in this Circuit alone.  Indeed, in this
very appeal, in denying Sabbia’s petition for mandamus relief, we admonished him that
this case involved only the review of the denial of social security benefits.  And twice we
informed him that his contentions under the Crime Victims’ Rights Act have no merit.
In re Dominic Sabbia, No. 10‐3316 (7th Cir. Oct. 7, 2010); In re Dominic Sabbia, No. 07‐1368
(7th Cir. Feb. 21, 2007).  Similar warnings were made by the district court:  Sabbia must
discontinue his practice of raising extraneous claims . . . .”  Sabbia v. Comm’r of Soc. Sec.
Admin., 735 F. Supp. 2d 978, 981, n.3 (N.D. Ill. 2010); Sabbia v. Comm’r of Soc. Sec. Admin.,
669 F. Supp. 2d 914, 922‐23 (N.D. Ill. 2009).  We have previously warned Sabbia that
further frivolous appeals would subject him to monetary fines and a possible bar under
Support Systems International v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).  See In re Dominic
Sabbia, No. 07‐1368 (7th Cir. Feb. 21, 2007).  By filing this baseless appeal, Sabbia has
flouted our warnings. 

        The judgment is AFFIRMED, and Sabbia is ORDERED to show cause within 14
days why he should not be barred from proceeding in forma pauperis in any future
filings.  Failure to respond will result in the loss of the privilege to proceed in forma
pauperis in this court.